Citation Nr: 0003825	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  95-43 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to April 19, 1994 
for the award of service connection for status post 
hemorrhoidectomy with moderately swollen internal and 
external hemorrhoids. 

2.  Evaluation of status post hemorrhoidectomy with 
moderately swollen internal and external hemorrhoids, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from September 1953 to 
September 1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1993 rating decision of the Jackson, 
Mississippi Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that new and material evidence 
had not been submitted to reopen the veteran's claim for 
service connection for hemorrhoids.  The Board REMANDED the 
case to the RO in April 1998.  

In September 1998, the veteran, spouse, and his 
representative appeared before a hearing officer at the RO.  
In October 1998, the RO reopened the veteran's claim for 
service connection for hemorrhoids and granted service 
connection for status post hemorrhoidectomy with moderately 
swollen internal and external hemorrhoids effective from 
April 19, 1994.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for hemorrhoids in March 1958, and the veteran did not submit 
a notice of disagreement with that decision.

2.  On September 9, 1993, the RO received the veteran's claim 
to reopen his claim for service connection for hemorrhoids.


CONCLUSIONS OF LAW

1.  The March 1958 rating decision is final.  38 U.S.C.A. §§ 
5108, 7105 (West 1991).

2.  The effective date of service connection for status post 
hemorrhoidectomy with internal and external hemorrhoids is 
the date of the reopened claim after a final disallowance: 
September 9, 1993.  38 U.S.C.A. § 5107, 5110 (West 1991); 38 
C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative assert on appeal that the 
appropriate effective date for the award of service 
connection for post status hemorrhoidectomy with moderately 
swollen internal and external hemorrhoids should be September 
9, 1993, the date that his current claim was submitted to the 
VA.  The veteran further contends that the appropriate 
effective date for the award of service connection for post 
status hemorrhoidectomy with moderately swollen internal and 
external hemorrhoids should be November 1957, when he 
originally filed his claim.

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code (1991), the effective date of an 
award based on a claim for compensation which is reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
1991).  The Code of Federal Regulations (1999) directs that 
when an award of service connection is granted upon new and 
material evidence which is received after the final 
disallowance of the veteran's initial claim and which does 
not encompass service department records, the effective date 
of such an award shall be the date of receipt of the 
veteran's reopened claim or the date on which entitlement 
arose, whichever is later. 38 C.F.R. § 3.400 (1999).  Lapier 
v. Brown, 5 Vet.App. 215 (1993); Waddell v. Brown, 5 Vet.App. 
454, 456 (1993). 

The effective date of a grant of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown and finality of prior decisions.  The 
Court has addressed the issue of effective dates.  Pursuant 
to 38 U.S.C.A. § 5108 (West 1991), the Secretary must reopen 
a previously and finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  See 38 U.S.C.A. § 7104(b) (West 1991).  Under 38 
C.F.R. § 3.400(r), the effective date of an award for a 
reopened claim is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  See also 38 
U.S.C.A. § 5110(a) (West 1991).  Therefore, under the 
applicable statute and regulation, the effective date cannot 
be the date of veteran's original claim.  Waddell, 5 Vet. 
App. at 456.  Any contention that an effective date should be 
retroactive to the date of an original final claim is 
groundless in law.

The veteran's original claim for service connection for 
rectal surgery, to include hemorrhoids, was received in 
November 1957.  Service medical records were reviewed in 1958 
and there were no reports of rectal surgery or findings of 
hemorrhoids.  A December 1957 examination by the service 
department revealed hemorrhoidal tags and that the veteran 
reported a history of hemorrhoid surgery in January 1954.  A 
February 1958 medical records inquiry reply from the 
Department of the Navy Bureau of Medicine and Surgery stated 
that according to the US Naval Hospital at Camp Pendleton, 
California, their files contain no record of treatment for 
the alleged condition; hemorrhoids or rectal surgery.  In 
March 1958, the RO denied service connection for hemorrhoids.  
The veteran was notified in writing of the adverse decision 
and his appellate rights in March 1958. The veteran did not 
submit a notice of disagreement within one year of notice of 
the adverse decision, and the March 1958 rating decision 
became final.  38 U.S.C.A. §§ 5108, 7105 (West 1991).

The veteran attempted to reopen his claim of entitlement to 
service connection for hemorrhoids in September 1993.  The 
RO, in a December 1993 rating decision, determined that the 
veteran had not submitted new and material evidence to reopen 
his claim for service connection for hemorrhoids.  Additional 
information was received in April 1994, and the RO again 
denied in claim in June 1994.  The case was appealed to the 
Board.  In an April 1998 decision, the Board determined that 
the case was on appeal from the December 1993 rating decision 
and thereafter, REMANDED the case to the RO for further 
development.

In 1998, additional private and VA medical reports were 
received showing current treatment for hemorrhoids.  The 
veteran testified at his September 1998 hearing that he had 
surgery during service in 1954 for hemorrhoids and has 
continued to experience hemorrhoids.  Support statements from 
the veteran's spouse and former employer indicating that the 
veteran had complained of hemorrhoids for many years and 
reported having surgery for such while in service were 
submitted at the hearing. 

In October 1998, the RO reopened the claim and granted 
service connection for status post hemorrhoidectomy with 
moderately swollen internal and external hemorrhoid and 
assigned a 10 percent evaluation effective from April 19, 
1994.  According to the RO, the veteran reopened his claim in 
September 1993, was notified of the denial in December 1993, 
but did not disagree with this decision.  Subsequently in 
April 1994, the veteran submitted additional evidence and 
service connection was again denied in a June 1994 rating 
decision, to which he submitted a notice of disagreement in 
January 1995.  Thus, according to the RO, the effective date 
of the award of service connection is April 19, 1994.

The Board has reviewed the relevant evidence of record.  In 
February 1994, the veteran requested a personal hearing at 
the RO in connection with his claim for service connection 
for hemorrhoids.  This letter shows that the veteran did not 
agree with the RO's December 1993 decision denying the 
reopening of his claim and indicated his intent to continue 
his claim.  Thus, there was a timely notice of disagreement.

Moreover, the Board notes that at the time of the March 1958 
decision, the case was denied on the basis that there was no 
current evidence of disability.  At the time of the December 
1993 decision, the veteran had submitted evidence of current 
disability.  Thus, the Board finds that the December 1993 
decision was in error as there was new and material evidence 
of record at that time.  Accordingly, the Board concludes 
that the effective date of the award of service connection 
for status post hemorrhoidectomy with moderately swollen 
internal and external hemorrhoids should be September 9, 
1993, the date of the veteran's claim to reopen.  However, 
the Board concludes that an earlier effective date prior to 
September 9, 1993, may not be established.  The Board has 
scoured the record prior to September 9, 1993 and subsequent 
to the 1958 final RO decision; however, there was no claim, 
informal claim, or intent to file a claim filed in that time 
frame.

Accordingly, the Board concludes that the appropriate 
effective date for the award of service connection for status 
post hemorrhoidectomy with moderate swollen internal and 
external hemorrhoids is September 9, 1993. 


ORDER

The appropriate effective date for the award of service 
connection for status post hemorrhoidectomy with moderate 
swollen internal and external hemorrhoids is September 9, 
1993.  


REMAND

The Board notes that a 20 percent evaluation disability 
evaluation is warranted for hemorrhoids with persistent 
bleeding and secondary anemia or with fissures.  38 C.F.R. 
§ 7336, Diagnostic Code 7336 (1999).  However, the medical 
evidence of record, including the February 1999 examination, 
does not provide sufficient information about the veteran's 
hemorrhoids to make that determination.  The RO, in its 
February 1999, request for VA examination, specifically asked 
that the examiner determine whether certain factors were 
present including whether there was secondary anemia.  
However, although the examiner addressed the other factors, 
including persistent bleeding, the issue of anemia was not 
addressed.  In fact, it does not appear that a blood test was 
performed.  The veteran should be referred to another 
examiner for an adequate examination. 

The Board regrets the further delay; however, this case must 
be REMANDED to the RO for the following:  

1.  The veteran should be scheduled for a 
VA examination.  The entire claims 
folder, including a copy of this REMAND 
must be made available to and be reviewed 
by the examiner prior to the examination.  
All necessary tests should be conducted 
and the examiner should review the 
results.  The examiner should perform a 
blood test to determine anemia.

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation. 

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

